Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the RCE filed on 9/25/2019. 
Claims 1-20 are presented for further examination.
Continued Examination under 3 7 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/30/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.       
- Claims 1, 8, and 15 recite the limitation “a last-determined data delta”. Examiner also notices that nowhere in the specification mention about “a last-determined data delta”. This limitation was not supported by specification. For the next response, Applicant is required to clarify the above limitation. 
            - Claims 2-7, 9-14, and 16-20 are rejected for incorporating the error of the respective based claims by dependency.

The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
- Claims  1, 8, and 15 recite the limitation “during the production use of the source system: migrating data from the source system to the target system based on a catalog delta, and  a last-determined data delta and a data migration rate comprising an average rate at which data has been migrated from the source system to the target system, the data update time being determined based on the last-determined data delta…”. Even though applicant indicated, the newly added limitations were supported in pars. [0036]-[0039], Examiner also notices that in pars. [0036]-[0039], mention about a time for completion, a data transfer time, a data update time can be determined based on one or more updates to data indicated by the data delta. But nowhere in these paragraphs have that mentioned “a last-determined data delta”. Therefore, it unclear how the step of “calculating a completion time based on a data transfer time and a data update time, the data transfer time being determined based on an amount of data that is left to be transferred to the target system as provided in a last-determined data delta and a data migration rate comprising an average rate at which data has been migrated from the source system to the target system, the data update time being determined based on the last-determined data delta…” are done. It’s unclear what Applicant meant by the above mention limitations. For the purpose of examination, the above limitation is broadly interpreted the step of calculation as a concurrent production transaction during migration will be migrated again in order to achieve final data consistency, whereby the migration manager also confirms that BO data is successfully migrated, where the processing calculation is based the number of records to be processed exceeds the package size, the processing may be executed in a loop during uptime until the MC determines that the uptime BO data migration is completed,  in the case of migration process interruptions and/or process migration process. For the next response, Applicant is required to clarify the above mention limitations by mapping each limitation with corresponding paragraph number(s) of the specification. 
- Claims 2-7, 9-14, and 16-20 are rejected for incorporating the error of the respective based claims by dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 6-8, 13-15 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Araujo (US 2009/0007106), in view of Mutha et al. (US 2016/0098323), hereinafter “Mutha”, in further view of Ritter et al., (US 2014/0143263), hereinafter “Ritter”
As per claim 1, Araujo discloses a computer-implemented method for minimizing downtime during migration from a source system to a target system (par. [0002], [0003], [0016], minimizing the down time of migration of such machines but maximizing the consistent state of data stored thereon, thereby reducing the requirements and configuration for the servers involved in the process) , the method being executed using one or more processors and comprising: 
- executing, a first application on the source system during production use of the source system the source system having a first hardware configuration (par. [0018]-[0021], [0028] and ], application server, wherein performing the necessary changes to fit the target virtual machine to the target server, which may include the reduction of the number of processors or percentage of allocated processing/computing power, wherein immutable data  can be fully migrated in one transaction from the source server to the target server)
- providing, a second application on the target system, the target system having a second hardware configuration that is different from the first hardware configuration resulting in incompatibility of data between the source system and the target system (par. [0018]-[0021], [0028] and [0034], multiple client applications in the client, wherein performing the necessary changes to fit the target virtual machine to the target server, which may include the reduction of the number of processors or percentage of allocated processing/computing power, wherein immutable data  can be fully migrated in one transaction from the source server to the target server); and           
- migrating data from the source system to the target system based on a catalog delta, and a data delta, each of the catalog delta, and the data delta being periodically determined (par. [0027], [0038], a source server migrates data to a target server)
Araujo discloses “the target system having a second hardware configuration that is different from the first hardware configuration resulting in incompatibility of data between the source system and the target system” except for the claimed “binary incompatibility of data between the source system and the target system”. 
On the other hand, Mutha discloses resulting in binary incompatibility of data between the source system and the target system (pars. [0067] and [0273], using for rebalancing tree data structures (e.g., binary trees) or other types of data structures)
binary incompatibility of data between the source system and the target system as taught by Mutha in order to provide more efficient data process with fast access and use less memory for the system.
The combination of Araujo and Mutha disclose the invention as claimed, except for “during the production use of the source system: migrating data from the source system to the target system based on a catalog delta, and a data delta, each of the catalog delta, and the data delta being periodically determined; determining whether a completion time exceeds a threshold time…”
Meanwhile, Ritter discloses providing, by the one or more processors, a second application on the target system (par. [0042], multiple client applications in the client); 
- during the production use of the source system: 
          migrating data from the source system to the target system based on a catalog delta, and a data delta, each of the catalog delta, and the data delta being periodically determined (par. [0038], and [0050], data may be copied and migrated from an old format on the source database to a new format on a target database), 
         calculating a completion time based on a data transfer time and a data update time, the data transfer time being determined based on an amount of data that is left to be transferred to the target system as provided in a last-determined data delta and a data migration rate comprising an average rate at which data has been migrated from the source system to the target system, the data update time being determined based on the last-determined data delta (par. [0061]-[0065],  determination is made whether downtime processing is appropriate, if the number of records to be processed exceeds the package size, the processing may be executed in a loop during uptime until the MC determines that the uptime BO data migration is completed,  in the case of migration process interruptions and/or process failures, restarts migration process. Wherein a concurrent production transaction during migration will be migrated again in order to achieve final data consistency, whereby the migration manager also confirms that BO data is successfully migrated and performs BO data migration process), and 
        determining whether the completion time exceeds a threshold time (par. [0062], a determination is made whether downtime processing is appropriate); and 
in response to determining that the completion time does not exceed the threshold time:
        halting production use of the source system (par. [0030], in the case of migration process interruptions restarts migration process),  and 
        completing migration to the target system based on the last-determined data delta (par. [0061] and [0065], if the number of records to be processed exceeds the package size, the processing may be executed in a loop during uptime until the MC determines that the uptime BO data migration is completed). 
It would have been obvious to one having ordinary skill in the art at the time the present invention to have combined the systems of cited references to determine was made to whether a completion time exceeds a threshold time and complete migration to the target system in order to ensure efficient and user-friendly presentation of data provided by or communicated in the distributed computing system, thereby efficiently presenting the information results to the user 

As per claim 6, the combination of Araujo, Mutha, and Ritter discloses the invention as claimed. In addition, Ritter discloses the completion time is determined based on one or more of data of the source system, and at least one update to data stored in the target system, as indicated by the last-determined data delta (par. [0064]-[0065], delta migration, or in other words, BO data modified following an initial migration(s) during uptime). As per claim 7, the combination of Araujo, Mutha, and Ritter discloses the invention as claimed. In addition, Ritter discloses using the target system for production use of the second application after completion of the migration (par. [0053], database table ("D2") is replaced completely by shadow database table if a new BO structure is different enough from the original BO structure that reusing the same database table leads to unnecessary effort during the development phase of the new BO structure).
As per claims 8, 13-14, are non-transitory computer-readable storage medium claims corresponding the method of claims 1, and 6-7. Therefore, they are rejected under the same rational of claims 1 and 6-7 as above. 

As per claims 15 and 20, are system claims corresponding the method of claims 1 and 6-7. Therefore, they are rejected under the same rational of claims 1 and 6-7 as above. In addition, Araujo discloses a computing device; and a computer-readable storage device coupled to the 

Claims 2-5, 9-12, and 16-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Araujo (US 2009/0007106), in view of Mutha et al. (US 2016/0098323), hereinafter “Mutha”, in fview of Ritter et al., (US 2014/0143263), hereinafter “Ritter”, and further in view of Cline et al., (US 2015/0363458), hereinafter “Cline”.As per claim 2, the combination of Araujo, Mutha, and Ritter discloses the invention as claimed, except for the catalog delta provides one or more differences between a database catalog of the source system, and a database catalog of the target system.
On the other hand, Cline discloses the catalog delta provides one or more differences between a database catalog of the source system, and a database catalog of the target system (par. [0036], data migration system determines the date of the last alter by obtaining the last alter date of the table (or index) in the database catalog, wherein if the space has not been altered then data migration system needs not generate system pages and the process ends and if the space has been altered then data migration system should create the system pages). 
It would have been obvious to one having ordinary skill in the art at the time the present invention to have modified the combined the systems of cited references to provide one or more differences between a database catalog of the source system, and a database catalog of the target system in order to reduce data migration costs, thereby ensuring processing time and successful migration outcome are increased.
As per claim 3, the combination of Araujo, Mutha, and Ritter discloses the invention as claimed, 
On the other hand, Cline discloses the data delta provides one or more differences between data stored in a database of the source system, and data stored in a database of the target system (par. [0035], data migration system determine whether the current version is older than the oldest version, wherein the oldest version and the current version is obtained from the catalog for the database, such as a table space or index space (e.g., SYSIBM.SYSTABLESPACE), if not, data migration system need not generate system pages and the process ends , and if the current version is more recent than the oldest version, system generates the system pages to ensure that correct version information is included in the image copy of the source database). 
It would have been obvious to one having ordinary skill in the art at the time the present invention to have modified the combined the systems of cited references to provide one or more differences between data stored in a database of the source system, and data stored in a database of the target system in order to reduce data migration costs, thereby ensuring processing time and successful migration outcome are increased.
As per claim 4, the combination of Araujo, Mutha, and Ritter discloses the invention as claimed, except for completing migration to the target system based on the last-determined data delta comprises: migrating data of the source system indicated by the last-determined data delta to the target system; determining a final catalog delta; and executing one or more final extraction steps that are provided based on the final catalog delta.
On the other hand, Cline discloses the claimed completing migration to the target system based on the last-determined data delta comprises: 
completes the migration of data from the source database to the target database); 
determining a final catalog delta (par. [0042], date the table was last altered); and 
executing one or more final extraction steps that are provided based on the final catalog delta (par. [0041], extracting data included in each record type from the database catalog tables or calculated based on data from the catalog or from system files. 
It would have been obvious to one having ordinary skill in the art at the time the present invention to have modified the combined the systems of cited references to execute one or more final extraction steps that are provided based on the final catalog delta in order to reduce data migration costs, thereby ensuring processing time and successful migration outcome are increased.
As per claim 5, the combination of Araujo, Mutha, Ritter, and Cline discloses the invention as claimed, except for the complete migration to the target system based on the last-determined data delta further comprises applying updates indicated by the last-determined data delta to data stored in the target system.
In addition, Cline discloses completing migration to the target system based on the last-determined data delta further comprises applying updates indicated by the last-determined data delta to data stored in the target system (par. [0030] and [0035], determines whether the data in the source database and the target database has changed before allowing the migration to complete; and data migration system determine whether the current version is older than the  for the database, such as a table space or index space (e.g., SYSIBM.SYSTABLESPACE), if not, data migration system need not generate system pages and the process ends , and if the current version is more recent than the oldest version, system generates the system pages to ensure that correct version information is included in the image copy of the source database). 
It would have been obvious to one having ordinary skill in the art at the time the present invention to have modified the combined the systems of cited references to apply updates indicated by the last-determined data delta to data stored in the target system in order to reduce data migration costs, thereby ensuring processing time and successful migration outcome are increased.
As per claims 9-12, are non-transitory computer-readable storage medium claims corresponding the method of claims 2-5. Therefore, they are rejected under the same rational of claims 2-5 as above. 

As per claims 16-19, are system claims corresponding the method of claims 2-5. Therefore, they are rejected under the same rational of claims2-5 as above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOAN T NGUYEN whose telephone number is (571)-270-3103.  The examiner can normally be reached on Monday and Thursday, from 9:00 am - 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, 


/LOAN T NGUYEN/Examiner, Art Unit 2165